Citation Nr: 0019661	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  97-06 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals of coronary artery disease (CAD).

2.  Entitlement to service connection for peripheral vascular 
disease.

3.  Entitlement to service connection for post-operative 
residuals of abdominal aortic aneurysm.

4.  Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 50 percent disabling.

5.  Entitlement to an increased rating for irritable bowel 
syndrome, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The appellant had active military service from February 1943 
to November 1945.  His awards and decorations include the 
Purple Heart and Combat Infantry Badge.  He was a prisoner of 
war (POW) of the German government from October 1944 to May 
1945.

This appeal arises from rating actions in September 1994, 
July 1996, December 1996, and May 1998.  In the course of 
this appeal the rating for anxiety reaction was increased 
from 30 percent to 50 percent.  An RO decision awarding a 
higher rating but less than maximum available benefit does 
not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 
(1993).

The appellant raised the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability in March 1997, and this issue was denied 
by rating action in May 1998.  The appellant was informed of 
the denial in July 1998, and did not file a notice of 
disagreement within one year of notification.  38 C.F.R. 
§§ 20.200, 20.201 (1999).  


FINDINGS OF FACT

1.  The appellant had active military service from February 
1943 to November 1945 and was a POW of the German government 
from October 1944 to May 1945.

2.  The appellant did not experience beriberi or localized 
edema while a POW.

3.  There is no competent medical evidence that his CAD, 
diagnosed decades after service, is related to the 
appellant's service, to include his POW experience.  

4.  Peripheral vascular disease is not specific to POW's, and 
there is no competent medical evidence that it is related to 
the appellant's military experience.

5.  Abdominal aortic aneurysm is not specific to POW's, and 
there is no competent medical evidence that it is related to 
the appellant's military experience.

6.  The service-connected acquired psychiatric disability is 
principally manifested by considerable impairment in 
establishing or maintaining effective relationships with 
people, and it is manifested by flattened affect, 
disturbances of motivation, depressed mood, and sleep 
problems; the appellant's psychiatric disability is not 
manifested by severe impairment in establishing and 
maintaining effective relationships with people, and there is 
no impaired speech, panic attacks, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, or inability to establish and maintain effective 
relationships.

7.  The service connected irritable bowel syndrome is 
principally manifested by complaints of alternating diarrhea 
and constipation, with frequent abdominal distress, and bland 
diet.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for post-
operative residuals of coronary artery disease is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

2.  The appellant's claim for service connection for 
peripheral vascular disease is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

3.  The appellant's claim for service connection for post-
operative residuals of abdominal aortic aneurysm is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

4.  An evaluation in excess of 50 percent for anxiety 
reaction is not warranted under either the criteria in effect 
before or after November 7, 1996.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (1999).

5.  An evaluation in excess of 30 percent for irritable colon 
syndrome is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.114 Diagnostic Code 
7319 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Coronary Artery Disease, 
Peripheral Vascular Disease, and Aortic Aneurysm, to include 
as Secondary to POW Experience

A.  Factual Background

Service medical records for the appellant, including a 
separation examination report dated in November 1945, do not 
reveal any findings of or reference to hypertension, 
extremity edema, heart, or vascular problems.  

When the appellant originally applied for disability benefits 
in April 1962 his complaints included chest pains, and he 
showed medical treatment for back and stomach problems.  
Multiple lay statements received in support of his claim in 
1963 noted stomach and back problems.  The appellant's 
statement referred to his POW status and symptoms 
experienced, with no report of extremity swelling, edema, or 
heart problems.

The appellant was provided a VA examination in April 1963, to 
include a special chest examination.  He stated that his 
chest trouble was shortness of breath when he first got up in 
the morning.  This had been present since about 1951, and in 
1962 and 1963 when he had neck surgery.  It was noted that he 
did smoke cigarettes.  Physical examination showed no 
pertinent abnormality, and chest films were normal.  Blood 
pressure was 142/90.  The diagnoses included no malnutrition, 
and no intrinsic chest disease.

M. Jones, M.D., in a January 22, 1976 statement certified 
that the appellant had been under his care for some time and 
had undergone cardiac catheterization which revealed normal 
coronary arteries.

The appellant was provided a POW protocol examination in 
October 1984.  He had chest pain which was suggestive of 
angina , relieved by Nitroglycerin.  He had dyspnea on 
exertion at 4 to 5 blocks and claudication at 4 to 6 blocks.  
Status-post surgery for heart disease, and abdominal aneurysm 
were noted.  He had lost about 30 pounds as a POW, with no 
other pertinent symptoms reported.  His medical history 
included medication for hypertension prior to 1976, and 
increasing angina, and post-coronary artery balloon 
angioplasty.  The diagnoses included coronary artery disease 
with angina, and abdominal aortic aneurysm.  

In hearing testimony in November 1985, the appellant 
recounted his capture and activities as a POW, with no 
reference to any heart disease or disability, or edema 
affecting the extremities.  

Information recorded for clinical purposes during a VA 
examination in January 1986, included coronary artery disease 
and angioplasty for occlusion at St. Luke's in 1980 or 1981, 
with occasional angina.  An EKG (electrocardiogram) showed 
right bundle branch block, and old anterior infarction 
pattern.  His medical problems were noted to include chronic 
obstructive pulmonary disease (COPD), coronary artery 
disease, and abdominal aortic aneurysm.  

A POW medical history report completed by the appellant in 
February 1986 shows that he denied having beriberi, chest 
pain, skipped or missed heart beats, and swelling of the legs 
and/or feet.  

Received in April 1986, were copies of private medical 
records for the appellant from 1974 to 1986.  A 
hospitalization in April 1983 with pertinent studies and 
tests resulted in diagnoses of saccular aneurysm of the 
distal abdominal aorta; generalized atherosclerotic 
cardiovascular disease with coronary artery disease; and 
peripheral vascular insufficiency.  

An April 1988 statement from a private physician notes that 
in February 1988 the appellant underwent angioplasty of the 
right coronary artery.  

A VA general medical examination in November 1988 included a 
diagnosis of probable moderate peripheral vascular disease.  
A social work survey in January 1989 provided a personal and 
military history.  The appellant reported having dysentery 
frequently, being hungry constantly, and having no bath 
facilities.  He did not report heart disease, extremity 
swelling, or beriberi while a POW.  

The appellant was hospitalized at a VA medical facility on 
two occasions in April 1994 for conditions not at issue.  The 
diagnoses included coronary artery disease and peripheral 
vascular disease.

The appellant, in a statement dated in August 1994, reported 
that he had recently been informed in a letter from Jesse 
Brown, that he should reopen his claim for service connection 
for heart disease as he is a former POW.  He referred to his 
VA records of treatment from 1981 to the present, as 
supporting evidence.

In rating decision of September 1994, the RO denied service 
connection for coronary artery disease, abdominal aortic 
aneurysm and peripheral vascular disease due to POW 
experiences.

The appellant was hospitalized in January 1995 with sharp 
pleuritic chest pain.  The appellant had a history of 
episodes of chest pain off and on, not related to exertion, 
since December 1994.  The pertinent discharge diagnoses were 
CAD, status-post angioplasty in 1978 and 1988; peripheral 
vascular disease; and status-post abdominal-aortic aneurysm 
repair in 1988.  

VA clinic records from 1994 to 1996 show recognition of the 
appellant's coronary and vascular disease with no opinion as 
to onset or relationship to service.  He was provided a 
general medical examination in June 1996.  The appellant 
reported a history of angina since 1978.  The diagnoses 
included angina pectoris, coronary artery disease, followed 
up in Cardiology Clinic; peripheral vascular disease; and 
status post resection of abdominal aortic aneurysm.

Received, apparently in October 1998, were copies of private 
medical records for the appellant, dated in 1981 and 1982.  
In February 1981 it was noted that he had coronary artery 
disease status-post "T.C.A." of right coronary artery (RCA) 
in August 1980.  

The appellant was provided a VA examination in April 1998.  
It was recorded that he had chest pain in 1978, cardiac 
catheterization was performed and revealed 2-vessel disease, 
and he underwent angioplasty.  Cardiac catheterization in 
1988 revealed 3-vessel disease, and he had coronary artery 
bypass in the early 1990's.  Abdominal aortic aneurysm repair 
in 1988 was noted, as was his peripheral vascular disease.  
Current treatment was noted.  Following examination, the 
pertinent diagnoses were severe coronary artery disease, 
status post angioplasty and coronary artery bypass; status 
post resection of the abdominal aortic aneurysm; peripheral 
vascular disease; and left carotid disease.  

In the claims file are VA outpatient treatment records for 
the appellant from 1996 to 1998.  These records do not refer 
to the origins of the appellant's cardiovascular disease.  

B.  Criteria

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.

If a veteran is a former prisoner of war, and was interned or 
detained for not less that 30 days, and chronic dysentery, 
helminthiasis, malnutrition or beriberi, including beriberi 
heart disease is manifest to a degree of 10 percent, the 
disease shall be service connected even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  For the purposes of this section, the term 
beriberi heart disease includes ischemic heart disease in a 
former prisoner of war who had experienced localized edema 
during captivity.  38 C.F.R. § 3.309(c) (1999).  

Arteriosclerosis shall be granted service connection although 
not otherwise established as incurred in service if 
manifested to a compensable degree within 1 year of active 
service.  38 C.F.R. § 3.309(a) (1999).

C.  Analysis

Where a veteran was held as a POW for at least 30 days, 
service connection is presumed if the veteran manifests 
certain chronic disease to a degree of 10 percent at any time 
after service.  Greyzck v. West, No. 97-2204 (U. S. Vet. App. 
March 31, 1999); see 38 U.S.C.A. § 1112(b); 38 C.F.R. 
§ 3.309(c).  However, the disabilities 

at issue, coronary artery disease, peripheral vascular 
disease, and abdominal aortic aneurysm are not included among 
the diseases entitled to presumptive service connection for 
former POWs.

In regard to the appellant's claim for VA benefits for 
coronary artery disease, peripheral vascular disease, and 
abdominal aortic aneurysm, secondary to prisoner of war 
experiences, the law requires more than just an allegation; a 
claimant must submit supporting evidence.  Under the law and 
the decisions of the Court, it is the obligation of the 
appellant to come forth with such evidence.  Here, the 
appellant has not submitted any medical evidence that the 
aforementioned disorders are linked to service.  

The appellant is asserting that his post-operative coronary 
artery disease resulted from his POW experience.  In this 
regard, the service medical records for the appellant's 
period of active duty reflect no definitive finding relative 
to coronary artery disease.  The appellant does not have a 
heart disease on the presumptive list for former prisoners of 
war.  So there is no nexus on a presumptive basis.  He has 
denied having beriberi, and there is no evidence of beriberi 
heart disease or localized edema during captivity so any 
ischemic heart disease is not presumptive.  The first 
evidence of heart disease was in the mid 1970's.  This is 
three decades following his release from active duty.  He has 
been treated for coronary artery disease since then.

The Board has considered the statements and testimony of the 
appellant.  As previously discussed, when the issue involves 
a question of a medical diagnosis or of a causation, lay 
statements are not deemed to be competent evidence per 
Espiritu Derwinski, 2 Vet. App. 492 (1992).  There is no 
medical evidence of record which confirms the presence of 
heart disease, beriberi, beriberi heart disease, or localized 
edema, in service, or CAD within a year after service.  
Additionally, the appellant has not submitted any competent 
medical evidence, nor is there any competent medical evidence 
of record, which establishes a causal relationship between 
his post-service coronary artery disease and any aspect of 
his period of active duty.  

Accordingly, per Caluza, his claim for service connection for 
post-operative coronary artery disease, is not well grounded, 
either as secondary to his POW experience, or as a chronic 
disease.

The other coronary and vascular problems reported in the 
1990's have never been associated with the appellant's 
service, other than by the appellant's own testimony, and he 
is not medically qualified to make any assertion as to 
causation or etiology.  There is no competent medical opinion 
as to any relationship between the coronary problems 
identified post-service, and any incident of the appellant's 
period of military duty, including POW status.  The 
appellant's claim fails in the absence of a medical nexus to 
service.

Peripheral vascular disease and aortic aneurysm clearly were 
first manifested post-service.  The appellant asserts that 
they are related to his POW experience.  As pointed out 
above, the law requires more than just an allegation, 
supporting evidence must be submitted, and it is the 
obligation of the appellant to come forth with such evidence.  
Here, the appellant has not submitted any medical evidence 
that the aforementioned disorders are linked to service.

The peripheral vascular disease and aortic aneurysm reported 
in the 1980's have never been associated with the appellant's 
service, other than by the appellant's own testimony, and he 
is not medically qualified to make any assertion as to 
causation or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  There is no competent medical opinion as to 
any relationship between the  peripheral vascular disease, 
and aortic aneurysm identified post-service, and any incident 
of the appellant's period of military duty, including his POW 
status.  The appellant's claim fails in the absence of nexus 
to service.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO 

resolved the issues of service connection for coronary artery 
disease, peripheral vascular disease and residuals of 
abdominal aortic aneurysm on the merits whereas the Board 
finds that the appellant did not meet his initial burden of 
submitting well-grounded claims.  Since the appellant did not 
meet his initial burden, however, his claim is inherently 
implausible such that any error by the RO is harmless and he 
is not prejudiced.  Bernard v. Brown, 4 Vet. App. 384 (1993); 
Meyer v. Brown, 9 Vet. App. 425 (1996).

II.  Evaluation of Service-Connected Anxiety Disorder

A.  Factual Background

By rating action in November 1963, service connection was 
granted for anxiety reaction, rated 10 percent.  By rating 
action in May 1989, the evaluation for anxiety reaction was 
increased to 30 percent.  The current appeal stems from a 
claim filed in October 1996 for a rating in excess of 30 
percent for the service-connected psychiatric disability.  

The appellant was provided a VA psychiatric examination in 
June 1996.  At that time he reported no psychiatric 
treatment.  He stated that driving in traffic made him 
"nervous," and he had trouble sleeping at night.  He 
continued to dream about his war experiences, and he avoided 
television programs with new coverage of Yugoslavia.  He 
spent his time working in the garden and doing minor 
household chores.  It was noted that he retired early due to 
three back surgeries.

Mental status examination showed his mood to be euthymic, and 
his affect was of normal range and was appropriate to 
expressed thought content.  He was oriented to time place and 
person, speech was normal in rate and amount, and the content 
was relevant and goal directed.  The diagnostic impression 
was anxiety disorder not otherwise specified, with post-
traumatic stress disorder (PTSD) symptoms.  The global 
assessment of functioning (GAF) was 65, current and past 
year.  It as noted that the clinical finding did not meet the 
diagnostic criteria for PTSD.  

The appellant was provided another VA psychiatric examination 
in May 1998.  The examiner reviewed his claims file, chart 
and electronic notes.  The appellant was considered a 
reliable informant.  His complaints were essentially as 
before.  He related his sleep problems to leg cramps.  He 
felt depressed on Sundays and thought it was related to his 
POW experience.  As a POW he did not work on Sunday and would 
have more time to perceive his hunger and sadness.  He was 
better when working, both as a POW and afterwards.  
Psychiatric treatment since the 1980's was noted, and he was 
last seen by Geropsychiatry in March 1997, with no follow-up.  
He was willing to go back for further treatment.  A 
background was provided, before, during and after the war.  
His medical retirement in 1981 was noted, and this coincided 
with being treated by the VA for his psychiatric problems.  
He retired because of arthritis in the spine, and he had 
vascular problems.  Since his retirement he did not want to 
do much of anything.  He lived with his wife, gardened, 
raised chickens and ducks, and was very proud of his 
grandchildren.  He ushered at church, belonged to the men's 
club, and had friends at the church.  

A symptom review noted feeling depressed about once a week, 
an up and down energy level, and clear thinking but 
difficulty remembering numbers.  The examiner noted that the 
appellant picked his fingernails continuously during the 
interview.  Mental status examination noted mildly depressed 
mood, and mildly blunted affect but the appellant's expressed 
thought was appropriate.  His thought processes were 
coherent, he was alert and oriented, and his score on the 
Folstein Mini mental State was 28/30.  His insight and 
judgment appeared to be intact.  The Axis I diagnosis was 
PTSD and major depressive disorder in partial remission.  The 
GAF score was 55.  

VA outpatient treatment records from 1996 to 1998, show he 
was seen at the clinic complaining of depression in late 
January 1997.  It was noted that his current episode of 
depression started after having triple bypass surgery four 
months before.  He would get more depressed during winter, 
and reported continuous anxiety, flashbacks, and nightmares 
of his POW experience.  On evaluation his mood was dysthymic 
with a blunted affect.  The assessment was major depressive 
disorder, 

rule out PTSD.  His GAF score was 70.  In mid-February he was 
evaluated for depression and was prescribed Temazepan, 15 
milligrams at bedtime as needed for insomnia, and Oxazepam, 
15 milligrams 4 times a day.  It was noted that he was 
attending classes for his depression, where he discussed his 
problems with other patients.  Progress notes dated in late 
February and mid-March 1997 noted elevated mood and flat 
affect.  In a July 1997 general note, it was recorded that 
the appellant was taking Sertraline, an anti-depressant which 
he had started in February.  

In rating decision of May 1998, the evaluation for anxiety 
reaction was increased to 50 percent, effective from October 
1996.

B.  Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1999).

The Board notes that the criteria for rating disabilities 
involving mental disorders was amended, effective in November 
1996, during the pendency of this appeal.  See 61 Fed. Reg. 
52695 (Oct. 8, 1996).

Under the criteria in effect prior to November 7, 1996, a 50 
percent evaluation is assignable where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result 

in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  Finally, a 100 
percent evaluation requires that the attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community; totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or a 
demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  In Johnson 
v. Brown, 7 Vet. App. 95 (1994), the Court held that each of 
the criteria for a 100 percent rating was an independent 
basis for granting a 100 percent rating.

The following criteria became effective November 7, 1996.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrant a 50 percent rating.  When there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent 

evaluation is assigned.  Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought  processes or communication; persistent delusions  or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, warrant a 100 evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective November 7, 1996).

C.  Analysis

The Board has found the veteran's claim for an increased 
rating for anxiety reaction to be well grounded under 38 
U.S.C.A.  5107(a) (West 1991).  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of this claim.

As noted above, the veteran filed his claim for an increased 
rating for anxiety in October 1996.  The regulatory criteria 
to evaluate psychiatric disabilities was amended effective in 
November 1996.  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  Accordingly, the Board must consider both the 
former and amended criteria and apply the more favorable.

The Board finds that, under the former criteria, a rating in 
excess of 50 percent for anxiety reaction is not supported by 
the evidence.  The evidence does not support a 70 percent 
evaluation because the appellant's ability to establish and 
maintain 

effective or favorable relationships with people is not 
severely impaired.  The May 1998 VA psychiatric examination 
showed that the veteran had several favorable relationships 
with people including his wife, children, and grandchildren.  
In addition, he continued social contacts by ushering at 
church, maintaining friends at church, and maintaining social 
contacts through his involvement in a men's club.  This 
evidence does not demonstrate severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people.  

In addition, the Board finds that, under the current 
criteria, a rating in excess of 50 percent for anxiety 
reaction is not supported by the evidence.  The appellant 
retired in 1981 due to physical factors, and since then has 
maintained family and social relationships.  The evidence 
indicates that he functions satisfactorily with routine 
behavior and self-care, including gardening, and raising 
ducks and chickens.  He does experience depression and has 
blunted affect.  However, his insight and judgment appear to 
be intact, and his speech is normal in rate and amount, and 
the content is relevant and goal directed.  He does not have 
panic attacks but he is sleep impaired.  It has not been 
shown that he has impaired abstract thinking, and in May 
1998, his score on the Folstein Mini mental State was 28/30.  
His GAF scores have ranged from a low of 55, to a high of 70.  
A GAF score in the range from 51 to 60 represents "moderate 
difficulty in social, occupational, or school functioning."  
Diagnostic and Statistical Manual for Mental Disorders (4th 
ed. 1994); see Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  A GAF score in the range from 41 to 50 represents 
"[s]erious symptoms (e.g. suicidal ideation, server 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994); see 
Richard v. Brown, 9 Vet. App. 266 (1996).  Accordingly, the 
appellant's GAF scores reflect at most moderate not serious 
symptoms.

In order to warrant a 70 percent evaluation under the current 
criteria, the appellant would have to exhibit deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  His symptoms would include suicidal 

ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  As noted above, the 
appellant does not exhibit speech problems, panic, 
disorientation, inability to establish or maintain 
relationships, and he is able to function independently and 
has no impaired impulse control.

Longitudinal review of the evidence does not reveal 
psychiatric symptoms that would support an evaluation in 
excess of 50 percent under either the former or the current 
rating criteria for evaluating the severity of the service-
connected anxiety reaction.  Given the above noted facts, the 
benefit of the doubt doctrine is not for application because 
the overwhelming weight of the evidence is against the claim.

III.  Increased Rating for Irritable Bowel Syndrome

A.  Factual Background

By rating action in November 1963, service connection was 
established for irritable colon syndrome, rated 
noncompensable.  

The appellant was examined in January 1986.  He was 5 feet 10 
and half inches in height, and weighed 157 pounds.  It was 
noted that his lifetime average weight had been 175 pounds.  
He was taking anticholangeric preparations for his colon 
condition and was on a bland 1800 calorie diet.  He 
complained of mid and lower abdominal pains daily, and 
diarrhea with three or four pasty movements per day.  There 
was no blood but some mucus.  A barium enema was attempted 
but he was not able to hold the barium.  The diagnosis was 
irritable bowel syndrome, symptomatic, chronic, with frequent 
diarrhea and abdominal pains.  

A rating action in February 1986 assigned a 30 percent 
evaluation for irritable bowel syndrome.  

At a VA general medical examination in November 1988, the 
appellant weighed 155 pounds.  He complained of frequent 
bowel movements and spontaneous bowel movement while 
urinating when he had a full bladder.  He also reported 
chronic abdominal cramping and being on a bland diet.  In 
March 1989 he weighed 161 pounds.  A laboratory examination 
included a December 1988 barium enema which suggested a 
possible or questionable filling defect and mucosal 
thickening in the sigmoid colon.  There was deformity and 
some irregular contour of the base of the cecum which could 
possibly have represented adherent stool, but which could not 
exclude the presence of a possible colonic lesion.  
Hemoglobin was 14.2 and hematocrit was 42.9.  The impression 
was abnormal barium enema in a patient with crampy, left 
lower quadrant pain.  

VA clinic records from 1994 to 1996 show that the appellant 
weighed 173.6 pounds in January 1995, 171 pounds in April 
1995, 165.1 pounds in June 1995, and 160.7 pounds in July 
1995.

A VA general medical examination report dated in June 1996 
noted that the appellant had had a colonoscopy in February 
1996.  He reported frequent abdominal cramping and bowel 
movements that varied.  He reported losing ten pounds in the 
last two months.  He weighed 157 pounds.  Records showed that 
in May 1996 he weighed 154.8 pounds, and the examiner noted a 
weight gain not loss.  Examination showed slightly increased 
bowel sounds, and tender mid abdomen.  The pertinent 
diagnosis was irritable bowel syndrome, probably moderately 
symptomatic, followed in gastrointestinal clinic.  

When examined in April 1998, it was recorded that the 
appellant had had irritable colon and colitis since service 
and was followed at a VA clinic.  He had frequent diarrhea 
which sometimes alternated with constipation and mid 
abdominal pain.  He 

took antacids and other medication as needed, and did not 
have a regular follow-up for irritable colon.  On physical 
examination he weighed 151 pounds.  Bowel sounds were 
generally increased, and there was slight tenderness in the 
mid portion of the abdomen.  Scars related to coronary artery 
and aortic aneurysm surgeries were noted.  The pertinent 
diagnosis was intermittent symptoms related to irritable 
colon and colitis with recurrent diarrhea and abdominal pain.  

VA outpatient clinic records from 1996 to 1998 do not reflect 
ongoing treatment for irritable colon syndrome.  A medical 
record dated in December 1996 noted complaints of lower 
abdominal pain after eating, with bloating and cramping.  The 
impression was gastritis.  In January 1997 it was noted that 
his weight was 148 pounds, down from 170 in January 1995.  He 
did not have much appetite and had no systemic complaints 
such as melena, abdominal nausea, vomiting, diarrhea, or 
change in bowel habits.  He did have early satiety but no 
other GI (gastrointestinal) symptoms.  A February 1997 note 
showed a weight of 148 pounds.  In July 1997 it was noted 
that he weighed 145 pounds, down 5 pounds from February 1997.  
He had coronary artery bypass surgery in October 1996, was 
still losing weight and had had three episodes of upper 
abdominal pain in the last six months.  

B.  Criteria

Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.), manifested by severe diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress, warrants a 30 percent evaluation, which is the 
maximum schedular rating.  38 C.F.R. § 4.114 Diagnostic code 
7319 (1999)

Ulcerative colitis, severe, with numerous attacks a year and 
malnutrition, with health only fair during remissions, 
warrants a 60 percent evaluation.  When moderately severe, 
with frequent exacerbation, a 30 percent rating is assigned.  
38 C.F.R. § 4.114 Diagnostic code 7323 (1999)


C.  Analysis

The Board has found the veteran's claim for an increased 
rating for irritable bowel syndrome to be well grounded under 
38 U.S.C.A.  5107(a) (West 1991).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of this claim.

The evidence of record, objective and subjective, reveals 
alternating diarrhea and constipation, with frequent 
abdominal distress for the appellant, associated with the 
service-connected irritable bowel syndrome.  He does not 
receive on-going care for his bowel disability, and takes 
medication as needed.  His weight has varied, sometimes 
associated with surgeries, but has been relatively stable 
over the last several years.  The appellant is receiving the 
maximum schedular rating under the currently assigned rating 
code, and for an increased evaluation under an analogous 
code, he would have to exhibit numerous severe attacks a year 
and malnutrition, with only fair health during remissions.  
Here, the appellant has numerous medical problems but there 
has been no diagnosis of malnutrition, his attacks are not 
numerous and severe, and his health is better than fair, even 
with his other ailments.  Accordingly, an evaluation in 
excess of 30 percent for irritable bowel syndrome is not 
warranted based on the current manifestations.

The Board finds that the service-connected colon disorder is 
ratable under schedular standards and the case does not 
present an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  Given the above noted facts, the benefit of the 
doubt doctrine is not for application because the 
overwhelming weight of the evidence is against the claim.


ORDER

Having found the claims for service connection for post-
operative residuals of coronary artery disease (CAD), 
peripheral vascular disease, and  post-operative residuals of 
abdominal aortic aneurysm not to be well-grounded, the claims 
are denied.

An increased evaluation for anxiety disorder is denied under 
both the former and the current rating criteria.

An increased evaluation for irritable bowel syndrome is 
denied.



		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals



 

